ROSSMAN, J.,
specially concurring.
I specially concur.
I agree with the majority’s conclusion that the trial court underestimated the breadth of its authority. However, in keeping with the principle that a decree of dissolution should disentangle the financial affairs of the parties as far as possible, I would prefer that wife simply be awarded an appropriate money judgment, as opposed to the comparatively awkward disposition fashioned by the majority. Such an award made by this court following de novo review would end the controversy now, avoiding the necessity of remanding the case for further proceedings.